Case 121 ov OO8S2ZIGK Documents Filed@Ov2i2l Page 1 of 2

 

JAMES E, JOHNSON WILLIAM G. RIVES
Corporation Counsel THE CITY OF New YORK Tel.: (646) 581-8034
LAW DEPARTMENT wrives@lawnye.gov
100 CHURCH STREET
NEW YORK, NY 10007
a | LE cle
YA ECE /, [pee BS Bit tp Gobo
Hon. John G. Koeltl
Daniel Patrick Moynihan & yer’ Fe / BOBS.
United States District Court 4s
a.

  
 

500 Pearl Street OM any re oe}

New York, NY 10007-1312 fad. Gof 24 yey 6, Bea) af 3

¥ \S April 21, 2021 se pe tee.
Re: M.T. v. NYC Dep't of Ed. et al. 21-CV-682 (JGK) (KHP) He ie

Dear Judge Koeltl: of Ly ly “be WS. ps8

Iam the Assistant Corporation Counsel with the New York City Law Department
recently assigned to represent Defendant New York City Department of Education in the above-
referenced action. I write to respectfully request a 60-day extension of Defendant’s time to
answer Plaintiffs’ Complaint. This is Defendant’s second request for such an extension.
Plaintiffs’ counsel consents to the request.

Plaintiff brought this action seeking to recover attorney’s fees incurred in the course of
administrative proceedings brought under the Individuals with Disabilities Education Act, 20
U.S.C. § 1400, ef seg. and this action. Defendant’s answer was initially due February 26, 2021.
By letter motion, the deadline was extended to April 26, 2021. I now request that the answer due
date be extended to June 26, 2021. An initial pretrial conference is scheduled for April 22, 2021.
No extension of the conference date has been previously requested. I am requesting that the
conference date be extended until an appropriate date after the answer is due. Plaintiff's counsel
has consented to this request also.

I have conducted a review of the documents relating to the underlying administrative
proceeding, as well as Plaintiffs’ counsel’s timesheets. Based on that review I requested
settlement authority from the Comptroller of the City of New York on April 13, 2021. In my
experience, the Comptroller’s review is usually completed within two to three weeks of my
request. In short, I anticipate being able to enter into settlement negotiations within two weeks,
and am confident this matter can be settled without further Court intervention.

 
Case 1:2LoO0S82-IGK DocumentI6b AlipdiOveW2Zh Page 2 of 2

Accordingly, I respectfully request that the deadline for Defendant to file an answer to
the Complaint be extended 60 days, from April 26, 2021 to June 26, 2021, and that the initial
(telephonic) pretrial conference be adjourned from April 22, 2021 to a date and time convenient

to the Court.
Thank you for your consideration.
Respectfully,
s/ William G. Rives

William G. Rives
Assistant Corporation Counsel

ce: Elisa Hyman, Esq. (via ECF)

 
